OPINION OF THE COURT
ROSENN, Circuit Judge.
The question presented in this appeal is whether a creditor which proceeds to enforce its security interest under state replevin procedures later declared to be unconstitutional is answerable in damages to a debtor whose property was seized and sold. The United States District Court for the Western District of Pennsylvania answered this question in the negative. We affirm.
I.
Plaintiff Frank Kacher, a Pittsburgh dentist, borrowed $20,625 from the Pittsburgh National Bank (“Bank”) to purchase certain dental equipment and fixtures for which loan he executed a note of even amount secured by a chattel mortgage on the aforesaid personal property. The Bank also held a Pennsylvania Motor Vehicle Installment Sale Contract executed by Kacher and secured by a Porsche automobile.
According to the Bank, after little more than a year Kacher had fallen behind in his payments. Therefore, on June 21,1971, the Bank filed two complaints in replevin in the Court of Common Pleas of Allegheny County, Pennsylvania, and obtained two writs of replevin with bond to enforce its security interest in the dental equipment, fixtures, and automobile. The Sheriff of Allegheny County immediately executed the writs and in accordance with the existing Pennsylvania Replevin Statute and Rules of Civil Procedure took possession of most of the property. Kacher was allowed to retain four pieces of dental equipment, and he ultimately posted a counterbond for them.
Kacher then petitioned the court of common pleas to stay or set aside the writs of replevin until he could obtain a hearing, but the court denied his petitions as the Pennsylvania replevin statutes did not provide for such a hearing at that stage of the proceedings. Thereupon, on June 29, Kacher applied for a stay of the writs of replevin or a temporary restraining order from the United States District Court for the Western District of Pennsylvania. His petition alleged, inter alia, that his inability to secure a prior hearing denied him due process, that replevin procedures deprive those individuals unable to post counterbonds of *844equal protection of the law, and that seizure of the goods on his private property constituted an unreasonable search and seizure. The district court denied Kacher’s motion, noting that it had no jurisdiction to restrain the replevin action.
Upon Kacher’s motion for reconsideration, filed July 9, the district court agreed to hear oral argument. During the hearing, the district judge construed Kacher’s application as a petition to convene a three-judge court pursuant to 28 U.S.C. § 2284 (1970) and to issue a temporary restraining order pending the decision of such court. The judge made an express finding “that there is no showing of any unconstitutional procedure” and denied the motion for a restraining order by order of July 16.
A three-judge court on March 31, 1971, had turned aside a challenge to Pennsylvania’s replevin statutes which was mounted on grounds identical to those averred by Kaeher. See Epps v. Cortese, 326 F.Supp. 127 (E.D.Pa.1971). The United States Supreme Court had noted probable jurisdiction of the appeal on May 24. 402 U.S. 994, 91 S.Ct. 2185, 29 L.Ed.2d 159 (1971). Under the circumstances, the district court understandably refused to find the Pennsylvania replevin procedures unconstitutional and to convene another three-judge court to consider the identical issues raised by Epps. Nonetheless, Kaeher appealed to this court.
In the meantime, Kaeher had ignored the replevin proceedings in the state court. Since he filed no counterbond and entered no defenses, on July 21, the court entered default judgments in replevin against him for the property which had been seized. The Bank subsequently sold the automobile on August 9 and the dental equipment and fixtures on October 14. In a counterclaim later filed in the district court, the Bank averred that after it had applied the proceeds from both sales to the total outstanding obligation, Kaeher still owed $8,901.86 to the Bank. No part of this debt has apparently been paid.
Almost a month after the Bank’s final sale of the repossessed property, on November 9,' 1971, the United States Supreme Court heard argument in the appeal from the decision in Epps. Parham v. Cortese, 40 U.S.L.W. 2333-34 (U.S. November 16,1971). Kacher’s appeal in this court remained inactive until the Supreme Court on June 12, 1972, handed down its decision holding the Pennsylvania and Florida replevin statutes unconstitutional. Fuentes v. Shevin, 407 U.S. 67, 92 S.Ct. 1983, 32 L.Ed.2d 556 (1972). Following that decision, Kaeher moved in this court for summary reversal and requested that the case be remanded for a determination of damages “and for such additional relief which this Court believes is just and proper.” The ex parte motion was unopposed and a panel of this court ordered the motion “granted” on August 29, 1972. The panel did not, as the dissent implies, pass upon the merits of any claim for damages.1
The remand generated no small amount of confusion in the district court. The order from which Kaeher had appealed and which was summarily reversed was merely the district judge’s denial of his motion to restrain the replevin proceedings. As those proceedings had long since advanced to *845completion with the sale of the replevied property, no purpose would have been served for the district court to enter an order staying those proceedings pursuant to this court’s reversal and remand. Furthermore, as Kacher’s complaint had stated no claim for damages, this court’s remand for determination of damages was apparently premature.
The district judge, however, attempted to comply with this court’s order, which he termed “cryptic,” by requiring Kacher to file an amended complaint for damages. Kacher complied by filing a complaint alleging that the Bank had taken his property in violation of the fifth and fourteenth amendments, that the Bank had no right to possession of the goods, and that the Bank had sold the goods without notice of the sale or of its time or place.
The complaint set forth the following items of damages:
A. Loss of income commencing June 15, 1971, to the present.
B. Loss of [Kacher’s] professional and business reputation.
C. Slander in the presence of persons in the community.
D. Frustration, humiliation, and emotional strain and physical injury.
E. Loss of the cost of the goods replevied and sold.
After discovery was' completed, the district judge once more reviewed the record in this case “[i]n an attempt to create order out of chaos.” He decided that a trial on the sole issue of damages was premature, and consequently vacated his order that Kacher file an amended complaint, treating all pleadings filed thereafter as “nullities.” In fairness to Kacher, however, the judge stated that he would treat the amended complaint for damages as a civil rights action under 42 U.S.C. § 1983 (1970) and directed Kacher to amend the complaint accordingly.
The newly amended complaint, filed August 7, 1974, averred that jurisdiction was conferred by, inter alia, “the Civil Rights Act” and alleged that the Bank had “no right at law to repossess either [Kacher’s] dental office equipment and fixtures or his automobile until such time that a due-process hearing . . . had been provided to him.” The complaint further charged the Bank with selling the repossessed goods “without either a notice of the sale or a notice of the right of plaintiff to redeem.”
Injury to Kacher allegedly stemmed from his loss of the use of the goods and “in having his business and professional reputation and dental practice permanently damaged due to the replevin without a due-process hearing.” The complaint sought punitive damages of $100,000 in addition to compensatory damages.
The Bank, in response to the newly amended complaint, filed motions for summary judgment or to dismiss the complaint. Kacher then filed a petition in this court for a writ of mandamus or prohibition, claiming that the district court was obstructing enforcement of this court’s order of August 29, 1972. This court denied his petition,1A and Kacher thereupon appealed to the United States Supreme Court, which dismissed his appeal and treating it as a petition for a writ of certiorari, denied the petition.
On his return to the district court, Kacher filed a petition for mandatory disqualification of the district judge who had been presiding over this case from its inception. The case was reassigned to another district judge, who heard argument and granted the Bank’s motion to dismiss the complaint.
The district court framed the issue before it in terms of the retroactivity of the Fuentes decision. Adhering to the guidelines laid down in Chevron Oil Co. v. Huson, *846404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971), the court reasoned that creditors and attorneys who had relied on the validity of the Pennsylvania replevin procedures before Fuentes were justified in so doing and should not be penalized thereafter. Moreover, it expressed the view that applying Fuentes retroactively was not necessary to further its underlying rationale and that, indeed, such an application would “work an injustice upon those, such as [the Bank], who acted in accordance with a time honored and court tested proceeding.”
There is ample precedent for a refusal to apply Fuentes retrospectively to invalidate replevin proceedings begun before the date of the decision.2 See, e. g., Douglas-Guardian Warehouse Corporation v. Posey, 486 F.2d 739, 742 (10th Cir. 1973); Ruotolo v. Gould, 489 F.2d 1324 (1st Cir. 1974); McIntyre v. Associates Financial Service Co., 328 N.E.2d 492, 495 (Mass.1975). Giving Fuentes a retroactive effect is not only harsh and impractical, but as Justice Clark, sitting by designation, in Douglas-Guardian Warehouse Corporation v. Posey, supra, 486 F.2d at 742, incisively stated, “a retroactive application of Fuentes v. Shevin, supra, would work an injustice and a hardship upon [parties] who have lawfully acquired vested rights in the form of their state judgments.” Indeed, most state and federal courts which have been called upon to strike down specific state statutory schemes under Fuentes specify that their own holding of invalidity is prospective only. See, e. g., Bay State Harness Horse R. & B. Ass’n v. PPG Industries, Inc., 365 F.Supp. 1299, 1307 (D.Mass.1973) (three-judge court); Trapper Brown Construction Co. v. Electromech, Inc., 358 F.Supp. 105, 108 (D.N.H. 1973) (three-judge court); Gunter v. Merchants Warren National Bank, 360 F.Supp. 1085, 1091 (D.Me.1973) (three-judge court); Hampton National Bank v. Desjardins, 114 N.H. 68, 314 A.2d 654, 658 (1974).
As a consequence, a number of courts have not only refused to apply Fuentes retroactively but have let stand attachments and other results of unconstitutional state procedures obtained after Fuentes had cast doubt on those procedures but before a judicial decision invalidating the particular state statutory scheme in question. See, e. g., Ruotolo v. Gould, supra; Cranston v. Commercial Chemical Corp., 324 A.2d 301, 303 (Me.1974). Parties are thereby permitted to rely on state statutory procedures even after a United States Supreme Court decision has rendered them highly suspect. They are apparently not deemed to have been put on notice that the procedures they invoke may themselves be invalidated in a short time. Furthermore, creditors are allowed to retain the results of their lawful use of the statutory structure even when the debtor’s goods or assets have not already been disposed of, as here.
A fortiori, where a three-judge court placed its imprimatur on a statutory scheme just several months before a creditor invoked the statutory procedures, Fuentes should not be applied retroactively to penalize the creditor. We would not, moreover, require a creditor to await the outcome of an appeal from the decision upholding the statutes upon which it seeks to rely. In this case, the result of the appeal in Epps was not as “clearly foreshadowed” as the dissent would suggest. Three of the seven Supreme Court justices who participated in the Fuentes decision would have upheld the Pennsylvania replevin procedure as consistent with due process. Thus, the mere appeal from Epps was insufficient to charge the Bank with a duty not to proceed under the state’s replevin statutes.
Although the district court found the non-retroactivity of Fuentes dispositive, Kacher’s amended complaint presents a different, albeit related, issue. Kacher’s amended complaint did not seek to dissolve the writ of replevin or to recover the replevied goods but rather sought damages for the Bank’s use of the replevin proce*847dures. The present action is thus not for injunctive relief or for “money damages incidental to equitable relief,” as the dissent characterizes it. With the pleadings in this posture, we must decide whether section 1983 confers on plaintiff a right to recover money damages from a party who invoked a state statutory scheme which had not then been held unconstitutional, a claim which virtually attacks collaterally the unappealed-from replevin judgment of the state court. Even in the context of a section 1983 claim, we believe the non-retroactivity of Fuentes is dispositive.
Furthermore, we know of no case in which such a claim for damages has been successful. The Courts of Appeals for the Second and Tenth Circuits have decided this question resoundingly in favor of defendants. In Rios v. Cessna Finance Corporation, 488 F.2d 25 (10th Cir. 1973), the court unequivocally held: “[Djamages are not collectible in a civil right action against one who followed a statutory procedure presumed to be constitutional.” Id. at 28.
The Second Circuit, in Tucker v. Maher, 497 F.2d 1309 (2d Cir. 1974), couched its analysis in terms of the analogous common law tort of malicious prosecution, following the approach of Justice Brennan in Adickes v. S. H. Kress & Co., 398 U.S. 144, 231-33, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970). As the plaintiff in a tort action for malicious prosecution must establish improper motive on the part of the defendant, so must a plaintiff asserting the analogous section 1983 claim. The defendants in Tucker, as the Bank here, “apparently acted on the advice of counsel [in attaching the plaintiff’s property] and no evil intent can be properly ascribed to them.” Id. at 1315. As to counsel, the Tucker court stated that “attorneys should be entitled to rely upon the presumption of constitutionality. Certainly their dependence upon a statute later found vulnerable is not to be equated with the malevolent intent basic to this particular tort.” Id. at 1316.
In a different context involving a more cherished right — deprivation of liberty — a district court refused to award damages to a plaintiff who was committed under a constitutionally defective statute which had not at the same time been invalidated. Chesney v. Adams, 377 F.Supp. 887 (D.Conn.1974). See also Fleming v. McEnany, 491 F.2d 1353, 1359 (2d Cir. 1974) (applying Vermont law).
Section 1983 liability, although the statute itself sweeps broadly, has been limited in a number of United States Supreme Court decisions by importing general principles of common law tort defenses. E. g., Imbler v. Pachtman, 424 U.S. 409, 418, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976); Pierson v. Ray, 386 U.S. 547, 554-55, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967). This court too has required that the culpability of the defendant, in traditional tort terms, be established.
[Although proof of specific intent to deprive a person of his federally protected rights is not required, there must be at least proof of the “condition usually demanded by the law for liability in an action of tort [which] is the existence of either wrongful intention or culpable negligence on the part of the defendant.” [Citation omitted.]
Howell v. Cataldi, 464 F.2d 272, 279 (3d Cir. 1972).
In the instant case, there has been no allegation that the Bank acted with wrongful intent or for an improper purpose in invoking the replevin statutes to collect a debt indisputably past due. Since the Bank’s actions lack that essential ingredient of tort liability at common law, the unhappy target of its replevin proceedings may not hold the Bank answerable in damages under section 1983.
The judgment of the district court will be affirmed.

. When the plaintiff appealed to this court at our No. 71-1882,
the only issue before the appellate court was whether [the district court] had abused [its] discretion in refusing to grant relief.
The Circuit Court could not have decided the merits of the case and [hold] that the defendant was liable in damages because that issue was not presented, and could not have been presented, on appeal.
******
On remand, then, the issue before the Court was — and still is — whether the plaintiff is entitled to injunctive relief. In its present posture there is no issue of damages.2 The issue is simply whether we should issue an injunction.


 The Court of Appeals routinely signed the plaintiff’s motion and remanded the case with instructions to determine damages. Since the original motion filed here requested no damages we assume that part of the Circuit’s order was inadvertently picked up from the language of the plaintiffs motion on appeal, or else it was mere surplusage and, therefore, we will not give it effect.
See Memorandum and Order of District Judge McCune, July 26, 1974, pp. 4-5.


. This court’s refusal to issue a writ of mandamus to halt this procedure indicated that the district court, within the scope of our remand order, had authority to require Kacher to plead and prove damages against the Bank. Thus, the dissent notwithstanding, our affirmance of the district court’s later determination that Kacher was not entitled to damages is consistent with both our remand order and our refusal to issue a writ of mandamus on Kacher’s motion.


. We here refer to the date of the Fuentes decision, June 12, 1972, and not, as the dissent supposes, to the date of the Sniadach decision, June 9, 1969. We measure from the commencement of procedures to collect the debt, not from the date the debt was incurred.